
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1246
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act
		  regarding early detection, diagnosis, and treatment of hearing
		  loss.
	
	
		1.Short titleThis Act may be cited as the
			 Early Hearing Detection and
			 Intervention Act of 2009.
		2.Early detection,
			 diagnosis, and treatment of hearing lossSection 399M of the Public Health Service
			 Act (42 U.S.C.
			 280g–1) is amended—
			(1)in the section
			 heading, by striking infants and inserting
			 newborns and
			 infants;
			(2)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking screening, evaluation and
			 intervention programs and systems and inserting screening,
			 evaluation, diagnosis, and intervention programs and systems, and to assist in
			 the recruitment, retention, education, and training of qualified personnel and
			 health care providers,;
				(B)by amending
			 paragraph (1) to read as follows:
					
						(1)To develop and monitor the efficacy of
				statewide programs and systems for hearing screening of newborns and infants;
				prompt evaluation and diagnosis of children referred from screening programs;
				and appropriate educational, audiological, and medical interventions for
				children identified with hearing loss. Early intervention includes referral to
				and delivery of information and services by schools and agencies, including
				community, consumer, and parent-based agencies and organizations and other
				programs mandated by part C of the Individuals with Disabilities Education Act,
				which offer programs specifically designed to meet the unique language and
				communication needs of deaf and hard of hearing newborns, infants, toddlers,
				and children. Programs and systems under this paragraph shall establish and
				foster family-to-family support mechanisms that are critical in the first
				months after a child is identified with hearing
				loss.
						;
				and
				(C)by adding at the
			 end the following:
					
						(3)To develop efficient models to ensure that
				newborns and infants who are identified with a hearing loss through screening
				receive follow-up by a qualified health care provider. These models shall be
				evaluated for their effectiveness, and State agencies shall be encouraged to
				adopt models that effectively increase the rate of occurrence of such
				follow-up.
						(4)To ensure an
				adequate supply of qualified personnel to meet the screening, evaluation,
				diagnosis, and early intervention needs of
				children.
						;
				(3)in
			 subsection (b)—
				(A)in paragraph
			 (1)(A), by striking hearing loss screening, evaluation, and intervention
			 programs and inserting hearing loss screening, evaluation,
			 diagnosis, and intervention programs; and
				(B)in paragraph
			 (2)—
					(i)by striking
			 for purposes of this section, continue and insert the
			 following:
						
							for purposes of this
			 section—(A)continue
							;
					(ii)by
			 striking the period at the end and inserting ; and; and
					(iii)by
			 adding at the end the following:
						
							(B)establish a
				postdoctoral fellowship program to foster research and development in the area
				of early hearing detection and
				intervention.
							;
					(4)in paragraphs (2)
			 and (3) of subsection (c), by striking the term hearing screening,
			 evaluation and intervention programs each place such term appears and
			 inserting hearing screening, evaluation, diagnosis, and intervention
			 programs;
			(5)in subsection
			 (e)—
				(A)in paragraph (3),
			 by striking ensuring that families of the child and all that
			 follows and inserting ensuring that families of the child are provided
			 comprehensive, consumer-oriented information about the full range of family
			 support, training, information services, and language and communication options
			 and are given the opportunity to consider and obtain the full range of such
			 appropriate services, educational and program placements, and other options for
			 their child from highly qualified providers.; and
				(B)in paragraph (6),
			 by striking , after rescreening,; and
				(6)in subsection
			 (f)—
				(A)in paragraph (1),
			 by striking fiscal year 2002 and inserting fiscal years
			 2010 through 2015;
				(B)in paragraph (2),
			 by striking fiscal year 2002 and inserting fiscal years
			 2010 through 2015; and
				(C)in paragraph (3),
			 by striking fiscal year 2002 and inserting fiscal years
			 2010 through 2015.
				
	
		
			Passed the House of
			 Representatives March 30, 2009.
			Lorraine C. Miller,
			Clerk
		
	
